SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was submitted by plaintiff pro se and by counsel for defendants.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Chief Judge Mukasey’s Orders of Dismissal dated February 8, 2001, and April 11, 2001. Even if plaintiff were correct that principles of res judicata should not bar a civil action for breach of a contract for legal representation after he has been granted a writ of habeas corpus on the ground that he received ineffective assistance of counsel, that would not be applicable to him because the judgment of the district court that granted him a writ of habeas corpus was reversed, see Sacco v. Cooksey, 214 F.3d 270 (2d Cir.2000), reversing Sacco v. Cooksey, No. 97 Civ. 0771 (Memorandum and Order July 19, 1999 S.D.N.Y.), cert. denied, 531 U.S. 1156, 121 S.Ct. 1107, 148 L.Ed.2d 977 (2001).
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.